Name: 2001/628/EC: Commission Decision of 30 April 2001 allocating import quotas for substances controlled under Regulation (EC) No 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer for the period 1 January to 31 December 2001 (Text with EEA relevance) (notified under document number C(2000) 4418)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  chemistry;  deterioration of the environment;  international trade;  production
 Date Published: 2001-08-14

 Avis juridique important|32001D06282001/628/EC: Commission Decision of 30 April 2001 allocating import quotas for substances controlled under Regulation (EC) No 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer for the period 1 January to 31 December 2001 (Text with EEA relevance) (notified under document number C(2000) 4418) Official Journal L 219 , 14/08/2001 P. 0022 - 0028Commission Decisionof 30 April 2001allocating import quotas for substances controlled under Regulation (EC) No 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer for the period 1 January to 31 December 2001(notified under document number C(2000) 4418)(Only the Spanish, German, Greek, English, French, Italian, Dutch, Portuguese and Swedish texts are authentic)(Text with EEA relevance)(2001/628/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer(1), and in particular to Article 7 thereof,Whereas:(1) Article 7 of Regulation (EC) No 2037/2000 requires that the release for free circulation in the Community of controlled substances imported from third countries shall be subject to quantitive limits. Those limits shall be determined and quotas allocated to undertakings for the period 1 January to 31 December 1999 and for each 12-month period thereafter in accordance with the procedure referred to in Article 18(2). Such quotas shall only be set for methyl bromide and hydrochlorofluorocarbons (HCFCs), and for controlled substances used for essential or critical uses, in quarantine and pre-shipment applications, as feedstock, as process agents or for destruction.(2) The quantitative limits for the placing on the market in the Community of controlled substances are set out in Article 4 and Annex III to Regulation (EC) No 2037/2000.(3) Any modification of these quantitative limits may not lead to Community consumption of controlled substances exceeding the quantitative limits established according to the Montreal Protocol on substances that deplete the ozone layer.(4) Article 4(2) of Regulation (EC) No 2037/2000 defines the total calculated level of methyl bromide which producers and importers may place on the market or use for their own account for a given 12-month period, from 1 January to 31 December 2001.(5) Article 4(3) of Regulation (EC) No 2037/2000 defines the total calculated level of CFCS which producers and importers may place on the market or use for their own account for a given 12-month period, from 1 January to 31 December 2001.(6) The Commission has published a notice to importers in the European Community of controlled substances that deplete the ozone layer(2) and has thereby received applications for import quotas.(7) For non quarantine and pre-shipment uses of methyl bromide, the import quotas are allocated to the primary importers, considered by the Commission to be the importers who deal directly by way of invoicing with the producers outside the Community. A reserve of 5 % of each importers quota of methyl bromide is retained for allocation during 2001 in accordance with the Article 18(2) procedure.(8) For CFCS the allocation of individual quotas to producers and importers is based on the principles of continuity, equality and proportionality. In establishing quotas, the Commission has been guided by the need to reduce further the production, import and use of ozone-depleting substances and interfering in the market as little as possible.(9) It is appropriate to retain part of the total calculated level of HCF that can be placed on the market for allocation to importers in the Community who are not engaged in the production of CFCS. In 1998, 1999 and 2000, the level of imports was 4 % of the total calculated level of CFCS available to be placed on the market. It is appropriate in 2001 to retain 4 % of the total quantity of CFCS available to place on the market for allocation to importers who are not engaged in the production of CFCS. This corresponds to a quantity of 267 ODP tonnes to be allocated based on the relative market quota share in 1999 of those importers who received a quota in that year and also take account of the actual amounts requested.(10) Imports for critical uses, feedstock, process agents and destruction are not quota limited under Regulation (EC) No 2037/2000. Quotas for essential uses are authorised by a separate Commission Decision.(11) Import licenses shall be issued by the Commission in accordance with Article 6 of the aforesaid Regulation, after verification of compliance by the importer with Articles 6, 7, 8 and 13.(12) The release for free circulation in the Community or inward processing of controlled substances imported from any State not Party is prohibited in accordance with Article 8 of Regulation (EC) No 2037/2000.(13) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(2) of the same Regulation,HAS ADOPTED THIS DECISION:Article 11. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the European Community in 2001 from sources outside the Community shall be 5041176 ODP weighted kilograms.2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the European Community in 2001 from sources outside the Community shall be 0 ODP weighted kilograms.3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the European Community in 2001 from sources outside the Community shall be 4230198 ODP weighted kilograms.4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the European Community in 2001 from sources outside the Community shall be 2000610 ODP weighted kilograms.5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the European Community in 2001 from sources outside the Community shall be 4744966 ODP weighted kilograms.6. The quantity of controlled substances of group VII (hydrobromofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the European Community in 2001 from sources outside the Community shall be 0 ODP weighted kilograms.7. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the European Community in 2001 from sources outside the Community shall be 4033726 ODP weighted kilograms.Article 21. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2001 shall be for the purposes indicated and to the companies indicated in Annex I hereto.2. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2001 shall be for the purposes indicated and to the companies indicated in Annex II hereto.3. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2001 shall be for the purposes indicated and to the companies indicated in Annex III hereto.4. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2001 shall be for the purposes indicated and to the companies indicated in Annex IV hereto.5. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2001 shall be to the undertakings indicated in Annex V hereto.6. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, carbon tetrachloride, 1,1,1- trichloroethane, methyl bromide and hydrochlorofluorocarbons during the period 1 January to 31 December 2001 shall be as set out in Annex VI(3) hereto.Article 3This Decision is addressed to the following undertakings: DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht Nederland Atofina SA Cours Michelet - La DÃ ©fense 10 F - 92091 Paris La DÃ ©fense Honeywell Fluorine Products Europe BV Kempenweg 90 Postbus 263 6000 AG Weert Nederland Ineos Fluor Ltd PO Box 13, The Heath Runcorn Cheshire WA7 4QF United Kingdom Rhodia Ltd PO Box 46 - St Andrews RoadAvonmouthBristol BS11 9YF United Kingdom Solvay Fluor and Derivate GmbH Hans-BrÃ ¶ckler-Allee 20 D - 30173 Hannover Ausimont SpA Viale Lombardia 20 I - 20021 Bollate (MI) Phosphoric Fertilizers Industry SA Thessaloniki Plant P.O. Box 10183 GR - 54110 Thessaloniki Arch Chemicals NV Keetberglaan 1/AHavennummer 1061B - 2070 Zwijndrecht Dunlop-Enerka BV Oliemolenstraat 2 9203 ZN Drachten Nederland Harlow Chemical Company Ltd TemplefieldsCentral RoadHarlow, Essex CM20 2BH United Kingdom Sigma Aldrich Company Ltd The Old BrickyardNew RoadGillingham SP8 4XT United Kingdom Zeneca Agrochemicals Fernhurst Haselmere GU27 3JE United Kingdom AgroquÃ ­micos De Levante SA PolÃ ­gono Industrial Castilla,Calle Vial n ° 5 S/NE - 46380 Cheste (Valencia) Albemarle Europe SPRL Parc Scientifique EinsteinRue du Bosquet 9B - 1348 Louvain-La-Neuve Alfa Agricultural Supplies SA 15, Tim. Filimonos str. GR - 11521 Athens Biochem IbÃ ©ricaQuÃ ­micos AgrÃ ­colas e Industriais, LDAEstrada M. 502 - Apartado 250ATALAIAP - 2870 Montijo Bromine and Chemicals Ltd 201 Haverstock HillHampsteadLondon NW3 4QG United Kingdom Eurobrom BV Postbus 158 2280 AD Rijswijk Nederland Great Lakes Chemical (Europe) Ltd Sycamore House, Lloyd Drive, The GroveEllesmere PortSouth Wirral L65 9HQ United Kingdom Mebrom NV Assenedestraat 4 B - 9940 Rieme - Ertvelde AB Ninolab P.O. Box 137 S - 194 22 Upplands VÃ ¤sby Alcobre SA C/LuÃ ­s I, Nave 6-B E - 28031 Madrid Asahi Glass Europe BV World Trade CenterStrawinskylaan 15251077 XX Amsterdam Nederland CaraÃ ¯bes Froids SARL B.P. 6033 Ste-ThÃ ©rÃ ¨se4,5 km Route du LamentinF - 97219 Fort-de-France (Martinique) Galco SA Avenue Carton de Wiart 79 B - 1090 Bruxelles Celotex Limited Warwick House27/31 St Mary's RoadEalingLondon W5 5PR United Kingdom Gasco NV Assenedestraat 4 B - 9940 Rieme - Ertvelde Galex SA B.P. 128 F - 13321 Marseille Cedex 16 Guido Tazzetti & Co. Strada Settimo 266 I - 10156 Torino GU Thermo Technology LtdGreencool RefrigerantsUnit 12Park Gate Business CentreChandlers WayPark GateSouthampton SO31 1FQ United Kingdom HRP Refrigerants Ltd Gellihirion Industrial Estate Pontypridd CF37 5SX United Kingdom H& H International Ltd Richmong Bridge House419 Richmond RoadRichmond TW1 2EX United Kingdom Nagase Europe Ltd Crown House143 Regent StreetLondon W1R 4NS United Kingdom Universal Chemistry & Technology SpA Viale A. Filippetti 20 I - 20122 Milano Refrigerant Products Ltd N9 Central Park EstateWestinghouse RoadTrafford ParkManchester M17 1PG United Kingdom Promosol Bld Henri Cahn B.P. 27 F - 94363 Bry-sur-Marne Cedex SJB Chemical Products BV Wellerondom 11 3231 XV Brielle Nederland Resina Chemie BV Korte Groningerweg 1A 9607 PS Foxhol Nederland Synthesia EspaÃ ±ola SA Conde Borrel, 62 E - 08015 Barcelona Polar Cool S.L. C/Valdemorillo, & Pol. Ind. Ventorro del Cano E - 28925 Alcoron NeoquÃ ­mica Largo da EstaÃ §Ã £o, Apartado 97Vala do CarregadoP - 2584-908 CarregadoDone at Brussels, 30 April 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 244, 29.9.2000, p. 1; as last amended by Regulation (EC) No 2038/2000 (OJ L 244, 29.9.2000, p. 25) and Regulation (EC) No 2039/2000 (OJ L 244 of 29.9.2000, p. 26).(2) OJ C 224, 5.8.2000, p. 3.(3) Annex VI is not published because it contains confidential commercial information.ANNEX IGROUPS I and IIImport quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction during the period 1 January to 31 December 2001.Company:Atofina (F)Honeywell (NL)Ineos Fluor Ltd (UK)Solvay (D)Zeneca (UK)ANNEX IIGROUP IVImport quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 2037/2000 for use as feedstock for the period 1 January to 31 December 2001.Company:Dunlop-Enerka (NL)Honeywell (NL)Harlow Chem. (UK)Ineos Fluor Ltd (UK)Phosperic Fert. Ind. (GR)ANNEX IIIGROUP VImport quotas for 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for use as feedstock for the period 1 January to 31 December 2001.Company:Arch Chemicals (B)Atofina (F)Sigma Aldrich (UK)ANNEX IVGROUP VIImport quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 2037/2000 for non quarantine and pre-shipment uses, for quarantine and pre-shipment applications and for use as feedstock for the period 1 January to 31 December 2001.Company:Agroquimicos de Levante (E)Albemarle (B)Alfa Agricult. Supplies (GR)Atofina (F)Bromine & Chem. (UK)Biochem Iberica (P)Eurobrom (NL)Great Lakes (UK)Mebrom (B)NeoquÃ ­mica (PT)ANNEX VGROUP VIIIImport quotas for hydrochlorofluorocarbons allocated to producers and importers in accordance with Regulation (EC) No 2037/2000 for use as feedstock, process agents, for reclamation, for destruction and other uses for the period 1 January to 31 December 2001.PRODUCER:Atofina (F)Ausimont (I)DuPont de Nemours (NL)Honeywell (NL)Ineos Fluor Ltd (UK)Rhodia (UK)Solvay (D)IMPORTER:AB Ninolab (S)Alcobre (E)Asahi Glass (NL)Caraibes Froids SARL (F)Celotex (UK)Galco (B)Galex (F)Gasco (B)Greencool (UK)Guido Tazzetti (I)H & H International (UK)HRP Refrigerants (UK)Nagase & Co. (UK)Polar Cool (E)Promosol (F)Refrigeration Prod. (UK)Resina Chemie BV (NL)SJB Chemical (NL)Synthesia (E)Universal Chemistry & Technology (I)